Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the total length" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the total height”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2019/0001109 to Kim et al. 
Regarding claim 1, Kim et al. discloses a microneedle structure (see Fig. 1C), comprising: 
a base (base, see Examiner’s annotated Fig. 1C below); and 
a plurality of biodegradable (abstract and paragraph 16, which discusses a number of known biodegradable materials for making the microneedles) microneedles (microneedle type C, see Fig. 1C) disposed on the base (see Fig. 1C) and each defining a central axis (each needle has a central axis along its height), wherein each of the biodegradable microneedles has a total height along the central axis and a maximum internal diameter along a direction perpendicular to the central axis (width w), and wherein the total height is within a range of 380 - 430 µm (150-1300 µm; table 1), and an aspect ratio defined by the total height (H can = 150-1300 µm; per table 1) divided by the maximum internal diameter (w can = 80 – 650 µm) is within a range of 1.2 - 2.2 (at least some combination of total height and maximum width dimensions disclosed by Kim et al. will produce the claimed aspect ratio, such as when H=1000 µm and w=500 µm: 1000 µm/500 µm = 2, which is within the claimed aspect ratio range), 
wherein each of the biodegradable microneedles includes a first step portion (first step portion, see Examiner’s Annotated Fig. 1C below) connected to the base and a second step portion (second step portion, see Examiner’s Annotated Fig. 1C below) taperedly extending from the first step portion along a direction away from the base (shown in Fig. 1C), wherein in a cross section of each of the biodegradable microneedles having the central axis, a part of the second step portion arranged away from the first step portion has a corner (corner, see Examiner’s Annotated Fig 1C below), and wherein the corner has an angle (the corner has an internal angle) within a range of 65 - 100 degrees and faces toward the first step portion (angle ɑ = 12-40 degrees, see table 1; and since the second step portion is formed as an isosceles triangle, the corner angle = (180 degrees-ɑ)/2; so, for example, if ɑ = 40 degrees, the corner angles would be 70 degrees each, which falls within the claimed range of 65-100 degrees).

    PNG
    media_image1.png
    506
    718
    media_image1.png
    Greyscale

Regarding claim 3, Kim et al. discloses the claimed invention as discussed above concerning claim 1, and Kim et al. further discloses that in each of the 108P000364US15biodegradable microneedles, the first step portion (first step portion, see Examiner’s Annotated Fig. 1C above) is tapered along a direction away from the base (base, see Examiner’s annotated Fig. 1C above), and a top surface of the first step portion is entirely overlapped with a bottom surface of the second step portion  (second step portion, see Examiner’s Annotated Fig. 1C above) (the first step portion and the second step portion seamlessly intersect to form an integrated microneedle structure; see Fig. 1C).
Regarding claim 4, Kim et al. discloses the claimed invention as discussed above concerning claim 1, and Kim et al. further discloses that the base is biodegradable (abstract, paragraph 16), and the base and the biodegradable microneedles are integrally formed as a one piece structure (see Fig. 1C).  
Regarding claim 5, Kim et al. discloses the claimed invention as discussed above concerning claim 1, and Kim et al. further discloses that the total length (height H) of each of the biodegradable 
Regarding claim 8, Kim et al. discloses the claimed invention as discussed above concerning claim 1, and Kim et al. further discloses that in each of the biodegradable microneedles, the first step portion is a conical frustum (modified cylinder that is a truncated cone; see Table 1 and Fig. 1C and paragraph 27), the second step portion is a cone (cone; see Table 1 and Fig. 1C and paragraph 27), a bottom surface of the first step portion is connected to the base (see Fig. 1C), and a top surface of the first step portion is entirely 108P000364US16overlapped with a bottom surface of the second step portion (the first step portion and the second step portion seamlessly intersect to form an integrated microneedle structure; see Fig. 1C).
Regarding claim 9, Kim et al. discloses the claimed invention as discussed above concerning claim 8, and Kim et al. further discloses that a ratio defined by a height of the first step portion in the total height (H2 can = 80-800 µm, see table 1) divided by a height of the second step portion in the total height (H1 can = 70-1200 µm, see table 1) is within a range of 1.8 - 2.6 (at least some combination of height of the first step portion divided by a height of the second step portion disclosed by Kim et al. will produce the claimed range, such as when H2=400 µm and H1=200 µm: 400 µm/200 µm = 2, which is within the claimed range).

Regarding claim 10, Kim et al. discloses a biodegradable (abstract and paragraph 16, which discusses a number of known biodegradable materials for making the microneedles) microneedle (microneedle type C, see Fig. 1C) of a microneedle structure (see Fig. 1C) defining a central axis (each needle has a central axis along its height), comprising: 
a first step portion (first step portion, see Examiner’s Annotated Fig. 1C below); and 
a second step portion (second step portion, see Examiner’s Annotated Fig. 1C below) taperedly extending from the first step portion along the central axis (shown in Fig. 1C),
wherein the biodegradable (abstract and paragraph 16, which discusses a number of known biodegradable materials for making the microneedles) microneedle (microneedle type C, see Fig. 1C) has a total height along the central axis (height H) and a maximum internal diameter along a direction .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., in further view of U.S. Publication No. 2015/0238743 to Che et al. 
Regarding claim 2,
Che et al. teaches a microneedle tip contacting end that has an arched surface (pointed end 22B; see Fig. 1B, for example) having a diameter within a range of 10 - 25 µm (curvature radius of 20µm; paragraph 36), in order to provide the needle with a good sharpness to reduce pain upon use (paragraph 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the contacting end of the microneedles of the device of Kim et al. to be formed with an arced surface, as taught by Che et al. in order to provide the needle with a good sharpness to reduce pain upon use (paragraph 15 of Che et al.).  

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., in further view of U.S. Publication No. 2014/0243867 to Lim. 
Regarding claim 6, Kim et al. discloses the claimed invention as discussed above concerning claim 1, and Kim et al. further discloses that in each of the biodegradable microneedles, the first step portion is a frustum (see Table 1 and Fig. 1C and paragraph 27), the second step portion is a geometric shape (see Table 1 and Fig. 1C and paragraph 27), a bottom surface of the first step portion is connected to the base (see Fig. 1C), and a top surface of the first step portion is entirely 108P000364US16overlapped with a bottom surface of the second step portion (the first step portion and the second step portion seamlessly intersect to form an integrated microneedle structure; see Fig. 1C).However, Kim et al. does not expressly state that the first step portion is a pyramidal frustum, the second step portion is a pyramid. However, Kim et al. does mention comparative testing of the microneedles of Kim et al. to pyramidal shaped microneedles (see paragraph 85). 
Lim teaches a microneedle structure (needle 20, see Figs. 1 and 3) wherein the first step portion is a pyramidal frustum (needle body 50 is a polygonal geometry, but see paragraph 29, which discusses the embodiment of Fig. 3, and it seems that paragraph 27 contains a typographical mistake in which the needle body is referred to as “40” but this is inconsistent with what is shown in Fig. 3. Regardless, Lim teaches the pyramidal frustum and pyramid tip as claimed; see Fig. 3), the second step portion is a pyramid (tip 40, but see paragraph 29, which discusses the embodiment of Fig. 3, and it seems that paragraph 27 contains a typographical mistake in which the needle tip is referred to as “50” but this is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the shape of the first and second portions of the microneedle of Kim et al. to have pyramidal frustum and pyramid, respectively, as taught by Lim, since this is a known design for microneedles in the relevant art that is convenient to make (Figs. 1 and 3 of Lim and paragraph 29 of Lim) and to allow for a very sharp tip at the distal end for skin penetration and a larger body cross section to increase the structural strength and hardness of the microneedle needle segment/body (paragraph 29 of Lim).
Additionally, it would have been an obvious matter of design choice to modify the shape of the microneedle of Kim et al. to include the pyramidal shape(s) taught by Lim, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04(IV)(B).
The modified device of Kim et al., in view of Lim, will hereinafter be referred to as the modified device of Kim et al. and Lim. 
Regarding claim 7, the modified device of Kim et al. and Lim teaches the claimed invention as discussed above concerning claim 6, and Kim et al. further discloses that a ratio defined by a height of the first step portion in the total height (H2 can = 80-800 µm, see table 1) divided by a height of the second step portion in the total height (H1 can = 70-1200 µm, see table 1) is within a range of 6.2-7 (at least some combination of height of the first step portion divided by a height of the second step portion disclosed by Kim et al. will produce the claimed range, such as when H2=800 µm and H1=125 µm: 800 µm/125 µm = 6.4, which is within the claimed range).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2003/0135161 to Fleming et al., specifically Fig. 10. 
U.S. Publication No. 2008/0200883 to Tomono, specifically Fig. 7 and paragraph 77 and Fig. 15.
U.S. Publication No. 2011/0237925 to Yue et al., specifically Fig. 2. 
U.S. Publication No. 2014/0180201 to Ding et al., specifically Figs. 5A-5B.
U.S. Publication No. 2017/0258712 to Oomori et al., specifically Fig. 10
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783